DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Independent claim 1 has been amended to include the recitations of previous dependent claim 2 (and cancelling claim 2). It was noted in the first action that claim 2 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similarly, independent claims 9 and 18 have been amended to include the recitations of previously dependent claims 10 and 19 respectively (and cancelling claims 10 and 19). 
The dependent claims are allowable at least based on their dependence from the now allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661